NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  ARNEZ LOUIS GONZALES, Appellant.

                             No. 1 CA-CR 18-0088
                               FILED 4-18-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR 2015-153343-002
                    The Honorable John C. Rea, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant

Arnez Louis Gonzales, Phoenix
Appellant
                           STATE v. GONZALES
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Paul J. McMurdie and Judge Kent E. Cattani joined.


C A M P B E L L, Judge:

¶1             Arnez Gonzales timely appeals his convictions and sentences
for one count of burglary in the first degree and two counts of armed
robbery, all of which are class 2 dangerous felonies. After searching the
record on appeal and finding no arguable question of law that was not
frivolous, Gonzales’ counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), asking
this Court to search the record for reversible error. This Court granted
counsel’s motion to allow Gonzales to file a pro per supplemental brief.
Gonzales filed two supplemental briefs but raised no discernible legal
issues. After reviewing the entire record, we find no reversible error. We
affirm Gonzales’ convictions and sentences.

                              BACKGROUND1

¶2           The victims were socializing in their apartment when
Gonzales and an accomplice entered and threatened them at gunpoint.
Gonzales and the accomplice stole three glass marijuana pipes, mason jars
containing marijuana, a PlayStation, two cellphones, a set of keys, and a
wallet belonging to one of the victims.

¶3            After trial, the jury convicted Gonzales of one count of
burglary in the first degree and two counts of armed robbery. It also found
aggravating circumstances for all three counts. The superior court
sentenced Gonzales to a less than a maximum term of 12 years’
imprisonment for each count. All sentences were consecutive, and the court
awarded Gonzales 791 days presentence incarceration credit.




       1We view the facts in the light most favorable to sustaining the jury’s
verdict and resolve all reasonable inferences against Gonzales. State v.
Guerra, 161 Ariz. 289, 293 (1989).


                                       2
                          STATE v. GONZALES
                           Decision of the Court

                               DISCUSSION

¶4              We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300. Gonzales received a fair trial. He was
represented by counsel at all stages of the proceedings and was present at
all critical stages.

¶5             The evidence presented at trial was substantial and supports
the verdicts. The jury was properly comprised of 12 members and the court
properly instructed the jury on the elements of the charges, Gonzales’
presumption of innocence, the State’s burden of proof, and the necessity of
a unanimous verdict. The superior court received and considered a
presentence report, Gonzales was given an opportunity to speak at
sentencing, and his sentences were within the range of acceptable sentences
for the offenses of which he was convicted.

¶6             Gonzales argues he is “the beneficiary of this constructive
trust [a]ccount and the creditor” and that “[n]o Judicial Courts, nor Judges
have existed in America since 1789.” He also contends that “[t]he public is
bankrupt” and argues “[i]f this [g]oes any further than this, [then] this
Court has [c]ommitted [f]raud.” He does not indicate how his arguments
relate to his convictions or how they constitute a cognizable defense. We
reject the arguments raised in Gonzales’ supplemental briefs as they have
no legal support.

                               CONCLUSION

¶7            We affirm Gonzales’ convictions and sentences. Unless
defense counsel finds an issue that may be appropriately submitted to the
Arizona Supreme Court, his obligations are fulfilled once he informs
Gonzales of the outcome of this appeal and his future options. See State v.
Shattuck, 140 Ariz. 582, 584-85 (1984). Gonzales has 30 days from the date of
this decision to proceed, if he wishes, with a pro per motion for
reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA



                                        3